DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Wade et al. [US 20110241623 A1].
Regarding claim 4, Wade discloses a method of charging a battery pack (106 cells string, fig 3), comprising the steps of: 
electrically connecting a battery module to a main charging module (connected to the main charger 110. Fig 3) and a balance charging module (102, fig 3), wherein the battery module has a battery pack, and the battery pack has a plurality of cells in series (plurality of cells connected in series in 106 strings, fig 3); the main charging module has a main charger (mains 110, fig 3); the balance charging module has a balance charger (102, fig 3);
charging all the cells of the battery pack of the battery module at the same time by the main charger of the main charging module until any one of the cells is full (steps 206-216, fig 4A); sending a signal to the balance charging module after the main charger stops charging the battery pack (step 216-220, fig 4A); and charging the cells of the battery pack of the battery module in sequence by the balance charger of the balance charging module until all the cells are full (steps 220-230, fig 4B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Wade et al. [US 20110241623 A1] and Yang et al. [US 20210351597 A1].
Regarding claim 5, Wade discloses  A method of charging a battery pack (106 cells string, fig 3), comprising the steps of:
electrically connecting a battery module to a main charging module (connected to the main charger 110. Fig 3) and a balance charging module (102, fig 3), wherein the battery module has a battery pack, and the battery pack has a plurality of cells in series (plurality of cells connected in series in 106 strings, fig 3);
the main charging module has a main charger (110, fig 3); the balance charging module has a balance charger (102, fig 3);
all the cells of the battery pack of the battery module are charged at the same time by the main charger of the main charging module until any one of the cells is full, and then the cells of the battery pack of the battery module are charged in sequence by the balance charger of the balance charging module after the main charger stops charging the battery pack until all the cells are full when the combination mode is selected (Paragraph [0027]-[0031], fig 4);
the cells of the battery pack of the battery module are charged in sequence by the balance charger of the balance charging module until all the cells are full when the balance charging mode is selected (Paragraph [0029], lines 13-19, [0030], [0031]).
Yang discloses the bi-directional switches may be used to select one or more battery cell packages to charge or balance the plurality of battery cells. (paragraph [0023], Paragraph [0034]).
It would have been obvious for a person having ordinary skill in the art, at the time the invention was filed, to use the teaching of Yang and can select the mode according to the requirement of battery charging. This function checks the voltages of each cell in a battery pack and ensures that they all have the same voltage. This is a critical monitoring step in order to prevent damage to the battery itself as it allows the battery's voltages to remain even throughout.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art discloses “wherein the battery main socket has a main positive terminal and a main negative terminal, and the main positive terminal and the main negative terminal of the battery main socket are electrically connected to the main positive electrode and the main negative electrode of the battery pack respectively; the battery main socket further has a battery communication terminal and a battery status terminal; wherein the battery communication terminal of the cell socket and the battery communication terminal of the battery main socket are electrically connected to the battery communication port of the battery management system; the battery status terminal of the cell socket and the battery status terminal of the battery main socket are electrically connected to the battery status port of the battery management system; a main charging module including a main charger, a main charging microcontroller, a main charging plug, and a main charging AC connector; wherein the main charger has a main charging positive electrode and a main charging negative electrode; wherein the main charging microcontroller has a main charging communication port, a main charging battery status port, and a balance start output terminal; wherein the main charging plug has a main charging positive terminal, a main charging negative terminal, a main charging communication terminal, and a main charging battery status terminal; the main charging positive terminal of the main charging plug is electrically connected to the main charging positive electrode of the main charger, and the main charging negative terminal of the main charging plug is electrically connected to the main charging negative electrode of the main charger; the main charging communication terminal of the main charging plug is electrically connected to the main charging communication port of the main charger, and the main charging battery status terminal of the main charging plug is electrically connected to the main charging battery status port of the main charger; wherein the main charging AC connector is connected to a power source to supply the main charger and the main charging microcontroller with power; wherein the main charging positive terminal, the main charging negative terminal, the main charging communication terminal, and the main charging battery status terminal of the main charging plug are electrically connected to the main positive terminal, the main negative terminal, the battery communication terminal, and the battery status terminal of the battery main socket respectively; and a balance charging module including a balance charger, a balance charging controller, a relay set, a plurality of cell charging lines, and a balance charging plug; wherein the balance charging plug has a plurality of cell charging terminals, a balance charging communication terminal, and a balance charging battery status terminal; the relay set has a plurality of relays with relay contacts; the cell charging terminals of the balance charging plug are electrically connected to the relay contacts respectively; wherein the balance charger has a balance charging positive electrode, a balance charging negative electrode, a balance charging signal input port, a balance charging control port, a working voltage source, a working voltage output port, and a working voltage switch; the balance charging positive electrode and the balance charging negative electrode are electrically connected to two of the relay contacts; the balance charging signal input port is electrically connected to the balance start output terminal of the main charging microcontroller; the working voltage source and the working voltage output port are electrically connected to the working voltage switch; wherein the balance charging controller has a balance charging microcontroller, a relay driving signal set, and a cell balance charging status display set; wherein the balance charging microcontroller is electrically connected to the relay driving signal set and the cell balance charging status display set; the balance charging microcontroller has a working voltage input port, which is electrically connected to the working voltage output port of the balance charger; the balance charging microcontroller further has a balance charging control port, which is electrically connected to the balance charging control port of the balance charger; the balance charging microcontroller further has a balance charging battery status port and a balance charging communication port, which are electrically connected to the balance charging battery status port and the balance charging communication port of the balance charging plug respectively.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Luerkens [US 20170104350 A1] and Grasshoff [US 20190199106 A1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859


/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859
August 31, 2022